DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statement (IDSs) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 06/08/2020 are accepted.
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.      Claims 1-4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2013/0200814 A1), hereinafter refer to as Chen in view of Bong et al., (US 9,686,833 B2), hereinafter refer to as Bong.
           Regarding claim 1, Chen discloses a lighting apparatus, comprising: 
a light-emitting circuit including a first light-emitting element string (201, fig.4 or 2) configured to emit light having a first color temperature (section 0040) and a second light-emitting element string (202, fig.4 or 2) configured to emit light having a second color temperature different from the first color temperature (section 0040); 
a string switching circuit (205, fig.4 or 2) configured to select at least one light-emitting element string to be used for light emission from among the first light-emitting element string and the second light-emitting element string (section 0046); 
 an off/on sensing circuit (204, fig.2) configured to change a selection of the string switching circuit to change a color temperature of light (section 0041), which is emitted by the light-emitting circuit, when the power source is turned off and then turned on (section 0041); and 
a driving circuit (203) configured to turn on, in turn, light-emitting elements in the selected at least one light-emitting element string, according to a change in the driving voltage over time (section 0041).  
             But Chen fails to specifically disclose a rectifying circuit configured to rectify a voltage, input by an alternating current (AC) power source, to generate a driving voltage as claimed. 

            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power source of Chen’s as Bong’s because Bong provides the motivation which is capable of operating high output LEDs, simultaneously with driving LEDs by AC power without a converter circuit (col.1, lines 47-51).
           Regarding claim 2, Chen further discloses wherein, when the AC power source is turned on within a predetermined time after the AC power source is turned off, the off/on sensing circuit changes the selection of the string switching circuit (section 0046), and Attorney Docket No. 249/1267_00 when the AC power source is turned on after the predetermined time after the AC power source is turned off, the off/on sensing circuit does not change the selection of the string switching circuit (after user switch on the power switch and get the desired light output within the pulse width length, the driving unit drives the lighting system as user’s desire, sections 0045-0046).  
           Regarding claim 3, Bong further teaches the apparatus further comprising a balancing circuit (213) configured to adjust a third color temperature, the third color temperature being a color temperature of light emitted from the light-emitting circuit when both the first light-emitting element string and the second light-emitting element string are selected (213 is used to control current for the LEDs array, col.9, lines 36-49). Therefore it would have been obvious to one having ordinary skill in the art before the 
           Regarding claim 4, Chen further discloses wherein the driving circuit is configured to change a driving current stepwise according to a change in the driving voltage over time, the driving current being provided to the selected at least one light-emitting element string to turn on, in turn, the light-emitting elements in the selected at least one light- emitting element string (as shown in fig.7B).  
           Regarding claim 8, Chen further discloses wherein the off/on sensing circuit changes the selection of the string switching circuit by selectively providing an off voltage to the string switching circuit (section 0046). 
           Regarding claim 9, Chen discloses a lighting apparatus, comprising: 
a light-emitting circuit including a plurality of light-emitting element strings configured to emit light having respectively different color temperatures (201, 202, fig.4 or 2, section 0040).
a string switching circuit (205, fig.4 or 2) to be in an on or off state, wherein, in the on state, a second end of each of the plurality of light-emitting element strings is connected to a driving node, and, in the off state, the second end of each of the plurality of light-emitting element strings is not connected to the driving node (as shown in fig.2, section 0046); 

which is emitted by the light-emitting circuit, when the power source is turned off and then turned on (section 0041); and 
wherein an output mode of the lighting apparatus is one of a plurality of modes in which color temperatures of light emitted by the light-emitting circuit are different from eachAttorney Docket No. 249/1267_00 other, and the output mode of the lighting apparatus is changed to another one of the plurality of modes by the off/on signal (sections 0041, 0046).  
             But Chen fails to specifically disclose an alternating current (AC) power source, to generate a driving voltage and each of the plurality of light-emitting element strings having a first end connected to a ground node as claimed. 
            However Bong teaches of a lighting circuit (as shown in fig.2) wherein the circuit comprising a rectifying circuit (211, fig.2) configured to rectify a voltage, input by an alternating current (AC) power source, to generate a driving voltage for LEDs (as shown in fig.2), and wherein the LED strings are all connected to a ground through 213 (fig.2).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power source and the connection of the LED string of Chen’s as Bong’s because Bong provides the motivation which is capable of operating high output LEDs, simultaneously with driving LEDs by AC power without a converter circuit (col.1, lines 47-51).
           Regarding claim 10, Chen further discloses wherein, when the AC power source is turned on after the predetermined time after the AC power source is turned 
           Regarding claim 11, Bong further teaches the apparatus further comprising a balancing circuit (213) connected between the string switching circuit and the light-emitting circuit (213 can be connected to other nodes as well to control current for the LEDs array, col.8, lines 20-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen’s as Bong’s because Bong provides the motivation connected circuit 213 to the LEDs array can increase or decrease the overall current flow to the LEDs so that the light output of the light source can be adjusted (col.9, lines 36-49).
           Regarding claim 12, Bong further teaches wherein the circuit comprising a rectifying circuit (211, fig.2) configured to rectify a voltage, input by an alternating current (AC) power source, to generate a driving voltage for LEDs (as shown in fig.2).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power source of Chen’s as Bong’s because Bong provides the motivation which is capable of operating high output LEDs, simultaneously with driving LEDs by AC power without a converter circuit (col.1, lines 47-51).
           Regarding claim 13, Chen further discloses the lighting apparatus further comprising a driving circuit (203) connected to the plurality of group nodes (as shown in fig.2 or 4). But Chen fails to particularly disclose the connection of the LEDs as claimed. 
           Regarding claim 14, Bong further teaches the apparatus further comprising a blocking circuit including a plurality of diodes (221, fig.2) connected between the driving circuit and the light- emitting circuit.  
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen’s as Bong’s because Bong provides the motivation which is capable of operating high output LEDs, simultaneously with driving LEDs by AC power without a converter circuit (col.1, lines 47-51).
           Regarding claim 15, Chen discloses a driving circuit as shown above. But Chen fails to particularly disclose the details components of the driving circuit as claimed. However, Bong further teaches wherein the driving circuit includes: a plurality of group switching circuits (212, fig.2) configured to selectively connect the plurality of group nodes to a ground node, respectively; and a driving voltage sensing circuit (214, fig.2) configured to control the plurality of group switching circuits according to a magnitude of a driving voltage (as shown in fig.2, col.6, lines 38-54).  
.

8.      Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bong, and in further view of Pastore et al., (US 10,389,226 B1), hereinafter refer to as Pastore.
           Regarding claims 5 and 6, Chen in view of Bong discloses a lighting apparatus comprising switching circuit as shown above.
            But Chen and Bong fail to specifically disclose wherein the string switching circuit includes a metal oxide semiconductor field effect transistor as claimed in claim 5 and wherein the string switching circuit includes a bipolar junction transistor as claimed in claim 6.  
            However Pastore teaches of a lighting circuit with power switch circuit (108, as shown in fig.1A) wherein the switch may be MOSFET, BJT (col.5, lines 48-61).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power switch of Chen’s as Pastore’s because Pastore provides the motivation that it can regulate the output to achieve a desired quantity by varying one or more of parameters of the switch (col.2, lines 57-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bong, and in further view of Scott et al., (US 2014/0226095 A1), hereinafter refer to as Scott.
           Regarding claim 7 Chen in view of Bong discloses a lighting apparatus comprising LED strings as shown above.
             But Chen and Bong fail to specifically wherein light-emitting elements in the first light-emitting element string are paired one-to-one with light-emitting elements in the second light-emitting element string, and a distance between a first light-emitting element and a second light-emitting element in a same pair is less than a distance between different pairs as claimed.  
            However Scott teaches of a lighting circuit with LED strings for different colors (108, as shown in fig.1) wherein the LEDs in different string of different colors are paired one-to-one (R1, G1, B1 is one pair, R2, G2, B2 is another pair, fig.1) with a distance between a first light-emitting element and a second light-emitting element in a same pair is less than a distance between different pairs (as shown in fig.1).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the LED strings of Chen’s as Scott’s because Scott provides the motivation that it can display systems for full-color anaglyph three imagery without a loss in two dimensional display quality  (section 0003).

10.      Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Chen.
Regarding claim 16, Bong discloses a lighting apparatus, comprising: 
a light-emitting circuit including a first light-emitting element string (221, fig. 2) configured to emit light having a first color temperature (the LEDs could be in different color temperature, col.16, line 59-col.17, line 29) and a second light-emitting element string (222, fig.2) configured to emit light having a second color temperature different from the first color temperature (the LEDs could be in different color temperature, col.16, line 59-col.17, line 29); 
a first string switching circuit (SW1, fig.2) configurable to be in an on or off state, wherein, in the on state, the first light-emitting element string is connected to a driving node, and, in the off state, the first light-emitting element string is not connected to the driving node (col.7, lines 18-50, as shown in fig.2); 
a second string switching circuit (SW2, fig.2) configurable to be in an on or off state, wherein, in the on state, the second light-emitting element string is connected to the driving node, and, in the off state, the second light-emitting element string is not connected to the driving node (col.7, lines 18-50, as shown in fig.2). 
             But Bong fails to specifically disclose an on/off sensing circuit configured to control the states of the first string switching circuit and the second string switching circuit, wherein an output mode of the lighting apparatus is one of a first mode in which only the first string switching circuit is in the on state, a second mode in which only the second Attorney Docket No. 249/1267_00string switching circuit is in the on state, and a third mode in which both the first string switching circuit and the second string switching circuit are in the on states, and wherein the on/off sensing circuit changes the state of at least one of the first string switching circuit and the second string switching circuit, so as to change the output 
            However Chen teaches of a lighting circuit (as shown in fig.4) comprising a voltage sensing circuit for sensing on and off of the power supply with PWM control for the switches circuit (as shown in fig.4).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to insert Chen’s sensing circuit 204 in Bong’s circuit for sensing on/off of the AC power source and controlling the mode of the operation by controlling Bong’s switch circuits 212 using Chen’s PWM as shown in fig.4 because Chen provides the motivation that it can increase the control means, thereby enabling the user to configure and adjust the color temperature and brightness accordingly (section 0015).
           Regarding claim 17, Bong further discloses the apparatus further comprising a balancing circuit (213, fig.3) including an impedance element connected between the second string switching circuit and the second light-emitting element string (as shown in fig.3).  
           Regarding claim 18, Bong further discloses wherein the balancing circuit further includes a bypass circuit configured to provide an electrical path that bypasses the impedance element when the output mode of the lighting apparatus is the second mode (as shown in fig.3).  
           Regarding claim 20, Chen further teaches wherein each of the first string switching circuit and the second string switching circuit is configured to be placed in the .
11.      Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Chen, and in further view of Scott.
           Regarding claim 19, Bong in view of Chen discloses a lighting apparatus comprising LED strings as shown above.
             But Bong and Chen fail to specifically wherein light-emitting elements in the first light-emitting element string are paired one-to-one with light-emitting elements in the second light-emitting element string, and a distance between a first light-emitting element and a second light-emitting element in a same pair is less than a distance between different pairs as claimed.  
            However Scott teaches of a lighting circuit with LED strings for different colors (108, as shown in fig.1) wherein the LEDs in different string of different colors are paired one-to-one (R1, G1, B1 is one pair, R2, G2, B2 is another pair, fig.1) with a distance 
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the LED strings of Bong’s as Scott’s because Scott provides the motivation that it can display systems for full-color anaglyph three imagery without a loss in two dimensional display quality  (section 0003).

Conclusion	
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844